Citation Nr: 1041351	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2010, the Veteran testified before the undersigned at the 
RO.  A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Bilateral hearing loss disability is due to noise exposure 
during active service.

3.  Tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability have been  met.  38 U.S.C.A. §§ 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  Given the full grant of benefits 
contained herein, any discussion of the VCAA is unnecessary.

Service connection may be granted for disability resulting from 
disease or injury that was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is noted that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Here, the Board notes that before November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the entrance and separation 
physical examinations need to be converted to ISO-ANSI standards.

The appellant contends that he now has hearing loss and tinnitus 
due to acoustic trauma incurred during service.  Specifically, 
during his December 2008 VA examination, the Veteran reported 
that he was exposed to loud noise during service from various 
weapons.  He also drove a fuel truck that was very loud.  While 
the Veteran indicated during his May 2010 Board hearing that he 
was a truck driver after service, these vehicles were insulated 
and relatively quiet.

At the outset, the Board notes that the Veteran's DD 214 shows 
that he is entitled to wear the Rifle Marksmanship Badge. His 
military occupational specialty was heavy vehicle driver.  Given 
the above information, the Veteran's contentions of noise 
exposure are found to be credible and consistent with the 
circumstances of his service.  Accordingly, the in-service noise 
exposure described by the Veteran is conceded.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise during 
active service, it must now be determined whether the competent 
evidence demonstrates current hearing impairment for VA 
compensation purposes that is causally related to such service.  
In order make such determination, the Veteran's medical history 
must be considered.

The Veteran's September 1961 entrance examination report shows 
that audiometric evaluation results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
N/A
10
LEFT
5
0
5
N/A
40

The Veteran's September 1963 separation examination report shows 
that audiometric evaluation results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
N/A
15
LEFT
10
15
0
N/A
15

In December 2008, the Veteran underwent VA audiological 
evaluation.  His claims file was reviewed.  The examiner 
indicated that the audiometric thresholds were normal by VA 
standards on discharge.  His chief complaint was hearing loss.  
He reported military noise exposure.  He denied tinnitus.  Pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
80
75
75
LEFT
20
55
85
85
105

CNC Maryland speech test results were 94 percent speech 
discrimination in the right ear and 46 percent in the left ear.

The audiologist determined that there was sensorineural 
impairment in both ears.  The examiner indicated that tinnitus 
and hearing loss were not related to service.  The examiner 
stated that the Veteran denied tinnitus.  Furthermore, the 
Veteran's hearing was within normal limits at the time of 
separation, and there was not a significant shift in his hearing 
during the time that he was in service.

In April 2009, the Veteran underwent VA audiological evaluation.  
His claims file was previously reviewed.  The examiner provided 
the Veteran's in-service audiological evaluations and then showed 
their conversion to ISO-ANSI standards.  As such the entrance 
examination shows that pure tone thresholds, after the 
conversion, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
N/A
15
LEFT
20
10
15
N/A
45

The separation examination, after the conversion, shows that pure 
tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
N/A
20
LEFT
25
25
25
N/A
20

The examiner indicated that the National Institute for 
Occupational Safety and Health (NIOSH) defines a significant 
shift as a 15 dB hearing loss shift or more at any one frequency 
from 500 Hz to 4000 Hz.  A shift of 10 dB hearing loss or less at 
any frequency is a change that is within normal variability.  The 
examiner opined that no significant decrease in thresholds from 
induction to discharge was shown.  The examiner thus concluded 
that there was normal hearing on discharge, even after the 
conversion to ANSI standards, and no significant shift in 
thresholds in either ear from induction to discharge.  Therefore, 
hearing impairment was less likely as not caused by or related to 
military service.

Based on the evidence of record, the Board finds that the Veteran 
demonstrates current hearing loss to a degree that is recognized 
by VA as disabled hearing loss.  38 C.F.R. § 3.385.

The Board acknowledges the opinions of the VA audiologists in 
December 2008 and April 2009.  However, the December 2008 
audiologist had not considered the entrance and separation 
service examinations after they had been converted to ANSI 
standards.  Furthermore, the April 2009 VA audiologist pointed 
out that a shift of 15 dB in any one frequency is significant and 
then concluded that there was no significant shift in hearing.  
However, the results from the entrance and separation examination 
reports, after they were converted to ANSI standards, shows that 
15 dB shifts were detected in two frequencies of the left ear.  
Therefore, the opinion is inconsistent with the objective 
evidence of record.

The Board has found that the Veteran's reports of in-service 
noise exposure are competent and credible.  Furthermore, there is 
evidence that the Veteran's hearing worsened during service.  The 
Veteran has stated that he has experienced hearing loss since his 
separation from service, and he now has demonstrated hearing loss 
to a level recognized by VA as a disability.  The Board finds 
that the Veteran is competent to report his symptoms since 
service and that his statements are credible.  They are also 
supported by the medical evidence of record.  As such, the Board 
concludes that service connection for bilateral hearing loss 
disability should be granted.

Additionally, the Veteran testified during his May 2010 Board 
hearing that he has experienced tinnitus since his separation 
from service.  This is a symptom that is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board finds that his statements are credible and 
establish that there is continuity of symptomatology of tinnitus 
since separation from service.  Therefore, service connection for 
tinnitus should also be granted.

In sum, the Board finds that the overall evidence of record is at 
least in equipoise.  Resolving the benefit of the doubt in the 
Veteran's favor, service connection is established for bilateral 
hearing loss disability and tinnitus.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss disability is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


